Citation Nr: 1756696	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-38 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating greater than 40 percent for degenerative disk and joint disease of the lumbar spine.

2.  Entitlement to an increased rating greater than 30 percent for degenerative disk and joint disease of the cervical spine.

3.  Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1968 to May 1973. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in February 2017.  This matter was originally on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California which denied entitlement to an increased rating greater than 40 percent for Reiter's syndrome.  In a September 2009 rating decision, the RO replaced the 40 percent disability rating for Reiter's syndrome with three separate ratings for disabilities associated with Reiter's syndrome:  a 40 percent rating for degenerative disk and joint disease of the lumbar spine; a 30 percent rating for degenerative disk and joint disease of the cervical spine; and a 10 percent rating for degenerative joint disease of the left knee.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes.

2.  The Veteran's service-connected cervical spine disability has not been manifested by unfavorable ankylosis of the entire cervical spine or incapacitating episodes.
 
3.  The Veteran's service-connected left knee disability has not been manifested by flexion limited to 30 degrees or extension limited to 10 degrees.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbar spine degenerative disc and joint disease have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5242 (2017).

2.  The criteria for an evaluation in excess of 30 percent for cervical spine degenerative disc and joint disease have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5242.

3.  The criteria for an evaluation in excess of 10 percent for left knee degenerative joint disease have not been met at any time during the appeal period.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002-5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's April 2016 and February 2017 Remands, the Appeals Management Center (AMC) obtained outstanding treatment records, provided the Veteran with new VA examinations to determine the current severity of his lumbar spine, cervical spine, and left knee disabilities, readjudicated the claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's April 2016 and February 2017 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The requirements of 38 U.S.C. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Increased Ratings

On June 18, 2007, the Veteran filed a claim for an increased rating for his Reiter's Syndrome.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When a veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
	Reiter's Syndrome 

The Board notes that the Veteran's Reiter's syndrome was rated as 40 percent disabling from November 13, 1997 to June 18, 2007, pursuant to Diagnostic Code 5099-5002.  Reiter's syndrome does not have a specific diagnostic code in the rating schedule.  When a Veteran is diagnosed with an unlisted condition, it must be rated under an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is "built-up" by assigning the first two digits from that part of the schedule most closely identifying the part of the body involved and then assigning "99" for the last two digits for all unlisted conditions.  Then, the disease is rated by analogy under a diagnostic code for a closely related disease that affects the same anatomical functions and has closely analogous symptomatology.  Therefore, the Veteran's service-connected Reiter's syndrome was rated according to the analogous condition of rheumatoid arthritis under Diagnostic Code 5002.  

Under Diagnostic Code 5002, various ratings are based on whether rheumatoid arthritis is an active process or is manifested by chronic residuals.  Moreover, the ratings for the active process are not combined with the residual ratings, and the higher evaluation is to be assigned.  38 C.F.R. §4.71a, Diagnostic Code 5002.

When rating rheumatoid arthritis as an active process under Diagnostic Code 5002, a minimum 20 percent rating is warranted for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.  A 60 percent rating is assigned for less than the criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.  Finally, a maximum 100 percent rating is assigned for constitutional manifestations associated with active joint involvement that is totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

Diagnostic Code 5002 further provides that chronic residuals, such as limitation of motion or ankylosis, are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.    

In a July 2005 rheumatology attending note, the rheumatologist stated, "My impression is that all of his current musculoskeletal symptoms are degenerative in nature and that he does not have active inflammatory disease."  The Veteran underwent VA examination in November 2007 at which time the examiner noted that the Veteran had a diagnosis of Reiter's syndrome involving multiple joints and that the active joints were the cervical and lumbosacral spines and the left knee.  The examiner noted that the Veteran had previous involvement of his the right elbow and both ankles but that those sites were asymptomatic at that time.  The Veteran underwent VA examination in December 2008 at which time the examiner noted that over the years, the Veteran developed complications to his Reiter's syndrome but that the actual Reiter's syndrome had burned out.  The examiner noted that the sequelae from Reiter's syndrome included degenerative disc and degenerative joint disease of the cervical and lumbar spines as well as degenerative joint disease of the left knee.

As noted above, in a September 2009 rating decision, the RO replaced the 40 percent disability rating for Reiter's syndrome with three separate ratings for disabilities associated with Reiter's syndrome:  a 40 percent rating for degenerative disk and joint disease of the lumbar spine; a 30 percent rating for degenerative disk and joint disease of the cervical spine; and a 10 percent rating for degenerative joint disease of the left knee.  

As the Veteran's Reiter's syndrome is not an active process, the Board is in agreement that the Veteran's disability should be rated according to the chronic residuals, degenerative disc and degenerative joint disease of the cervical and lumbar spines and degenerative joint disease of the left knee.  

	Lumbar and Cervical Spines 

The Veteran's service-connected lumbar and cervical spine disabilities have been rated as 40 percent disabling and 30 percent disabling, respectively, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5242.  
    
Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  

The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

With regards to the lumbar spine, forward flexion 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

With respect to the cervical spine, forward flexion 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

At the VA examination in November 2007, physical examination of the lumbar spine demonstrated forward flexion from zero to 70 degrees, extension from zero to 25 degrees, and left and right rotation from zero to 30 degrees.  The Veteran was experiencing pain throughout the range of motion.  After three repetitions of flexion/extension at the cervical spine, there was no decrease in range of motion due to pain, weakness, or lack of endurance.  His reflexes were 1+ and symmetrical both proximally and distally.  His strength was 5/5 both proximally in the muscle groups of the lower extremities.  Sensation was grossly intact.  Straight leg raise test did not induce sciatica pain.

Physical examination of the cervical spine demonstrated forward flexion from zero to 45 degrees, extension from zero to 40 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 75 degrees.   After three repetitions of flexion/extension of the cervical spine, there was no decrease in range of motion due to pain, weakness, or lack of endurance.    His reflexes were 1+ and symmetrical both proximally and distally.   His hand grip was is normal.  Biceps and triceps strength were 5/5.  Sensation was grossly intact.

At the VA examination in December 2008, physical examination of the lumbar spine demonstrated 20 degrees of flexion, 5 degrees of extension, 10 degrees of right and left flexion, and 15 degrees of right and left rotation.  There was tenderness over his back or sciatic notches.  Deep tendon reflexes were absent.  Sensory motor coordination and strength were normal.  Straight leg raising was limited to 10 degrees.  Lasegue's signs were negative.  The Veteran's movements were slow and moderately painful from inception to completion, and following three repetitions there is no additional limitation in the range of motion due to pain fatigue, weakness, or lack of endurance.  The Veteran's gait was slow and shuffling.

Physical examination of the cervical spine demonstrated 15 degrees of flexion, 15 degrees of dorsiflexion, 5 degrees of right and left flexion, and 60 degrees of right and left rotation.  Neck movements were slow and painful from inception to completion.  Following three repetitions there was no additional limitation in the range of motion due to pain and fatigue weakness or lack of endurance.

The Veteran underwent VA examination in July 2013 at which time the lumbar spine demonstrated forward flexion to 75 degrees with pain at 60 degrees, extension to 25 degrees with pain at 20 degrees, right and left lateral flexion to 25 degrees with pain at 25 degrees, and right and left lateral rotation at 30 degrees or greater without objective evidence of painful motion.  After 3 repetitions, flexion was to 60 degrees, extension to 20 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 30 degrees or greater.  The examiner noted that after repetitive use, there was less movement than normal, excess fatigability, and pain on movement.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  Straight leg raising test was negative; there were no signs or symptoms due to radiculopathy, and no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

The cervical spine demonstrated forward flexion to 45 degrees or greater with no objective evidence of painful motion, extension to 35 degrees with pain at 35 degrees, right and left lateral flexion to 25 degrees with no objective evidence of painful motion, and right and left lateral rotation at 60 degrees with no objective evidence of painful motion.  After 3 repetitions, flexion was to 46 degrees or greater, extension to 35 degrees, right and left lateral flexion to 35 degrees, and right and left lateral rotation to 60 degrees.  The examiner noted that after repetitive use, there was no additional limitation of motion but there was less movement than normal.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  There were no signs or symptoms due to radiculopathy and no other neurologic abnormalities or findings related to a cervical spine condition.  

The Veteran underwent VA examination in April 2016 at which time the lumbar spine demonstrated forward flexion to 80 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation at 30 degrees.  There was no pain noted on examination or evidence of pain with weight bearing.  There was tenderness to palpation over lumbar mid line and paraspinals.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups because there was no conceptual or empirical basis for making such determinations without directly observing function under such circumstances.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  Straight leg raising test was negative; there were no signs or symptoms due to radiculopathy, and no other neurologic abnormalities or episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12-month period.

The cervical spine demonstrated forward flexion to 45 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 35 degrees, and right and left lateral rotation at 80 degrees.  There was no pain noted on examination or evidence of pain with weight bearing.  There was tenderness to palpation over cervical mid line.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups because there was no conceptual or empirical basis for making such determinations without directly observing function under such circumstances.  There was muscle spasm not resulting in abnormal spinal contour.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  There was no ankylosis.  There were no signs or symptoms due to radiculopathy, and no other neurologic abnormalities or episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the prior 12-month period.

The Veteran underwent VA examination in March 2017 at which time the lumbar spine demonstrated forward flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 20 degrees, left lateral flexion to 25 degrees, and right and left lateral rotation at 30 degrees.  There was pain on extension and right lateral flexion.  There was objective evidence of pain on passive range of motion and also evidence of pain on weight bearing.  The examiner noted that the pain noted on examination did not result in or cause functional loss but that the range of motion itself contributed to a functional loss and explained that the Veteran had to bend his legs to pick up items off the ground, could not tie his shoes, and could not climb stairs or ladders.  There was objective evidence of localized tenderness or pain on palpation of the right and left L4-S1 lumbar PMS.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner indicated that pain and weakness significantly limited functional ability with repeated use over a period of time and with flare ups but that there would be no additional limitation of motion.  The examiner noted that the Veteran also demonstrated instability of station, disturbance of locomotion, and interference with sitting and standing.  Muscle strength testing was normal on the right and slightly diminished during left hip flexion, left knee extension, and great toe extension with active movement against some resistance.  There was no muscle atrophy.  Deep tendon reflexes were absent in the right knee and ankle and hypoactive in the left knee and ankle.  Sensory examination was normal except for decreased sensation to light touch in the thigh/knee (L3/4).  Straight leg raising test was negative although the examiner noted that the Veteran had very tight calves and that hamstring muscles hurt when straight leg raise was performed.  There were no signs or symptoms due to radiculopathy, no ankylosis, and no intervertebral disc syndrome.  The examiner noted that the functional impact of the Veteran's thoracolumbar spine condition was that he could not lift, climb stairs or ladders, or stand prolonged periods of time greater than 25 minutes.

The cervical spine demonstrated forward flexion to 45 degrees, extension to 45 degrees, right lateral flexion to 20 degrees, left lateral flexion to 30 degrees, and right and left lateral rotation at 80 degrees.  There was pain on right lateral flexion but no objective evidence of pain on passive range of motion or on weight bearing. There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner noted that the pain noted on examination right lateral flexion caused functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner indicated that pain significantly limited functional ability with repeated use over a period of time and with flare ups but that there would be no additional limitation of motion.  The examiner noted that the Veteran had stiffness in his neck that was worse with prolonged extension or flexion which increased pain.  Muscle strength testing, deep tendon reflexes, and sensory examination were all normal.  There were no signs or symptoms due to radiculopathy, no ankylosis, and no intervertebral disc syndrome.  

The Board finds that the manifestations of the Veteran's service-connected lumbar spine disability have not approached the severity contemplated for a rating higher than 40 percent which requires unfavorable ankylosis not been seen on examination at any time during the appeal period.  Further, there have been no periods of incapacitation.  With respect to objective neurologic abnormalities, although the Veteran demonstrated absent deep tendon reflexes in the right knee and ankle and hypoactive in the left knee and ankle as well as decreased sensation to light touch in the thigh/knee (L3/4), straight leg raising test was negative, there were no signs or symptoms due to radiculopathy that would warrant a separate rating at this time.    

The Board finds that the manifestations of the Veteran's service-connected cervical spine disability have not approached the severity contemplated for a rating higher than 30 percent which requires unfavorable ankylosis not seen on examination at any time during the appeal period.  Further, there have been no periods of incapacitation or associated objective neurologic abnormalities.  The evidence does not include any reports of ankylosis of the lumbar or cervical spines, and the Veteran has not reported any periods when his lumbar or cervical spine was fixed in position.  

The maximum rating possible under limitation of motion for the thoracolumbar and cervical spines has been assigned, and further analysis under 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) would not result in a higher schedular rating.  Accordingly, the Board finds that an evaluation in excess of 40 percent for lumbar spine degenerative disc and joint disease and that an evaluation in excess of 30 percent for cervical spine degenerative disc and joint disease are not warranted.

      Left Knee 

The Veteran's service-connected left knee disability has been rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5002-5260.  The Board notes that service connection has been established for left knee patellar dislocation; and a 20 percent rating assigned effective from June 18, 2007.  As the Veteran has not appealed the rating assigned for left knee patellar dislocation, (rating based on instability) the Board will restrict its analysis to the manifestations of the Veteran's left knee degenerative joint disease.    

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion of the knee, assigns a 10 percent evaluation where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of extension of the knee, assigns a 10 percent evaluation for extension that is limited to 10 degrees, and a 20 percent evaluation is assigned for extension that is limited to 15 degrees. 

Normal (full) range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

At the VA examination in November 2007, the Veteran reported that he occasionally noticed left knee swelling and he has been previously tapped several times for fluid drainage and steroid injection in the left knee.  On physical examination, there was no point tenderness on palpation.  Range of motion was from zero to 140 degrees.  After three repetitions, DeLuca factors were negative for the knee.

At the VA examination in December 2008, physical examination of the left knee revealed that it was markedly enlarged and appeared to be full of fluid.  The Veteran demonstrated 90 degrees of flexion and zero degrees of extension.  His movements were slow and painful from inception to completion.  Following three repetitions, there was no additional limitation in the range of motion due to pain, fatigue, weakness, or lack of endurance.

At the VA examination in July 2013, left knee flexion was to 100 degrees with no objective evidence of painful motion.  After 3 repetitions, flexion was to 90 degrees and extension was to zero degrees or any degrees of hyperextension.  The examiner noted that after repetitive use, there was less movement than normal and excess fatigability.  Muscle strength testing was normal.  

At the April 2016 VA examination, left knee range of motion was from zero degrees to 120 degrees with pain.  There was also evidence of pain with weight bearing, tenderness to palpation over medial knee joint line, and crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions but no was no additional loss of function or range of motion.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or with flare-ups because was no conceptual or empirical basis for making such determinations without directly observing function under such circumstances.  Muscle strength testing was normal.  There was no ankylosis.  

At the March 2017 VA examination, left knee range of motion was from zero degrees to 110 degrees with pain on flexion.  The examiner noted that the Veteran could not stay in a fully crouched position or sit very long in a car.  There was pain on flexion but no objective evidence of pain on passive range of motion or on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the left knee.  The Veteran was able to perform repetitive use testing with at least three repetitions but there was no additional loss of function or range of motion.  The examiner indicated that pain significantly limited functional ability with repeated use over a period of time and with flare ups but that there would be no additional limitation of motion.  There was swelling, disturbance of locomotion, interference with sitting, and interference with standing.  The examiner noted that the Veteran had stiffness in his neck that was worse with prolonged extension or flexion which increased pain.  Muscle strength testing was slightly diminished in flexion and extension; but there was no muscle atrophy of the left lower extremity.  

At no time during the appeal have the Veteran's manifestations of his left knee degenerative joint disease approached the severity contemplated for a rating higher than 10 percent.  As set forth above, in order for the Veteran's service-connected knee disability to warrant an evaluation in excess of 10 percent, the evidence must show flexion limited to 30 degrees, clearly not demonstrated by the record.  At its worst, the Veteran's left knee range of motion was from zero degrees extension to 90 degrees flexion. 

Indeed, even taking into account the Veteran's complaints of pain, the Board finds that the left knee disability degenerative joint disease does not warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a. 

The VA General Counsel has held that a Veteran may receive separate ratings under Diagnostic Code 5260 (limitation of leg flexion), and Diagnostic Code 5261 (limitation of leg extension) for disability of the same joint.  See VAOPGCPREC 9-2004 (2006).  The Veteran, however, has never demonstrated a compensable loss of motion in either flexion or extension.  As such, separate compensable evaluations would not be warranted under Diagnostic Codes 5260 and 5261.  Furthermore, the evidence does not demonstrate ankylosis to warrant a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2017). 

Accordingly, the criteria for an evaluation in excess of 10 percent for limitation of motion for the Veteran's left knee degenerative joint disease have not been met.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.



ORDER

Entitlement to an increased rating greater than 40 percent for degenerative disk and joint disease of the lumbar spine is denied.

Entitlement to an increased rating greater than 30 percent for degenerative disk and joint disease of the cervical spine is denied.

Entitlement to an increased rating greater than 10 percent for degenerative joint disease of the left knee is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


